UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-4591



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


RANDY WAYNE HANDY,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.  James C. Fox, Senior
District Judge. (CR-01-13-FO)


Submitted:   May 28, 2002                  Decided:   June 13, 2002


Before WIDENER and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Vaughan S. Winborne, Jr., Raleigh, North Carolina, for Appellant.
John Stuart Bruce, United States Attorney, Anne M. Hayes, Assistant
United States Attorney, Kimberly A. Moore, Assistant United States
Attorney, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

       Randy       Wayne   Handy   appeals     his   conviction     and     169-month

sentence for distribution of cocaine base and aiding and abetting

the distribution of cocaine base, in violation of 21 U.S.C.A. §

841(a)(1) (West 1999 & Supp. 2001) and 18 U.S.C. § 2 (1994).                       Handy

asserts he received ineffective assistance of counsel at trial. We

affirm.

       Claims of ineffective assistance of counsel are generally not

cognizable on direct appeal.           To allow for adequate development of

a record, a defendant generally must bring such a claim in a 28

U.S.C.A.       §   2255    (West   Supp.   2001)     motion     unless    the    record

conclusively establishes ineffective assistance.                  United States v.

Richardson, 195 F.3d 192, 198 (4th Cir. 1999).                    Here, the record

does     not       conclusively    establish       that   Handy’s        counsel    was

ineffective.         We therefore affirm Handy’s conviction and sentence

without prejudice to Handy’s ability to assert his ineffective

assistance of counsel claims in a 28 U.S.C.A. § 2255 (West Supp.

2001) motion.         United States v. King, 119 F.3d 290, 295 (4th Cir.

1997).

       Accordingly, we affirm Handy’s conviction and sentence.                        We

dispense       with    oral    argument,       because    the    facts     and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                                             AFFIRMED


                                           2